Exhibit 10.2 VOTING AND SUPPORT AGREEMENT This VOTING AND SUPPORT AGREEMENT (this “ Agreement ”) is entered into as of September 7, 2015, by and among Meredith Corporation, an Iowa corporation (“ Marigold ”), Media General, Inc., a Virginia corporation (“ Montage ”), Montage New Holdco, Inc., a Virginia corporation (“ New Holdco ”), and each of the individuals listed on Schedule A hereto (each, a “ Shareholder ” and, collectively, the “ Shareholders ”). W I T N E S S E T H: WHEREAS, as of the date of this Agreement, each Shareholder is the record and/or a “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the Marigold Common Stock and Marigold Class B Common Stock (the “ Marigold Common Shares ”) set forth opposite such Shareholder’s name or otherwise disclosed on Schedule A attached hereto (all such Marigold Common Shares, the “ Owned Shares ”, and together with any Marigold Common Shares acquired after the date hereof over which either a Shareholder acquires sole record or beneficial ownership or both Shareholders acting jointly have sole investment and voting power, collectively the “ Subject Shares ”); WHEREAS, concurrently herewith, Montage, Montage New Holdco, Inc., a Virginia corporation and a direct, wholly owned subsidiary of Montage, Montage Merger Sub 1, Inc., a Virginia corporation and a direct, wholly owned subsidiary of New Holdco (“
